

115 HR 4525 IH: Living Shorelines Act of 2017
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4525IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mr. Pallone introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Administrator of the National Oceanic and Atmospheric Administration to make grants
			 to States and local governments and nongovernmental organizations for
			 purposes of carrying out shoreline stabilization projects utilizing
			 natural materials.
	
 1.Short titleThis Act may be cited as the Living Shorelines Act of 2017. 2.Living shoreline grant program (a)EstablishmentThe Administrator of the National Oceanic and Atmospheric Administration shall make grants to eligible entities for purposes of—
 (1)carrying out large- and small-scale, climate-resilient living shoreline projects; and (2)encouraging innovation in the use of natural materials to protect coastal communities.
				(b)project and selection
 (1)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit to the Administrator a proposed living shoreline project, including monitoring and data collection with respect to the project.
				(2)Selection
 (A)In generalThe Administrator shall select recipients based on criteria to be prescribed by the Administrator in consultation with relevant National Oceanic and Atmospheric Administration offices, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center, and taking into account the potential of proposed projects submitted under this subsection to protect communities and maintain the viability of the environment in areas where such proposed projects are to be carried out.
 (B)PriorityIn selecting recipients the Administrator shall give priority consideration to a proposed project to be conducted in an area for which the President has declared, within the 10-year period preceding the submission of a proposed project, that a major disaster exists pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) due to a hurricane, tropical storm, coastal storm, or flooding.
					(3)Minimum level of protection
 (A)In generalThe Administrator shall select proposed projects for grants under this section that— (i)are primarily focused on providing protection for a coastal community; and
 (ii)demonstrate and quantify the ability of the project to meet a minimal level of such protection. (B)Protection definedIn this paragraph the term protection includes—
 (i)mitigating the effects of erosion; (ii)absorbing the impact of coastal storms;
 (iii)mitigating shoreline flooding; (iv)mitigating the effects of sea level rise; and
 (v)other forms of protection as determined by the Administrator. (4)Community protection standards (A)In generalThe Administrator—
 (i)shall make the determination under paragraph (3) under standards established by the Administrator in consultation with the Corps of Engineers and relevant National Oceanic and Atmospheric Administration offices, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center; and
 (ii)in establishing such standards, may consult with relevant interagency councils, such as the Estuary Habitat Restoration Council.
 (B)ConsiderationsSuch standards shall take into account historic flooding and projected flooding, climate change, erosion, the value of properties in the community, and ecological benefits of a proposed project.
 (c)Use of fundsGrants made under this section may be used by recipients only to— (1)carry out living shoreline projects; and
 (2)monitor and collect data on the success and deficiencies of projects, in accordance with standards issued by the Administrator under subsection (e)(2).
 (d)Cost-SharingAn eligible entity that receives a grant under this section shall provide, from non-Federal sources, not less than 50 percent of the funds towards the total cost, including administrative costs, of each living shoreline project funded by such grant.
			(e)Monitoring and report
 (1)In generalThe Administrator shall require each recipient of a grant under this section (or their representative) to—
 (A)transmit to the Administrator data collected with the grant; (B)monitor approved projects conducted with grants under this section and collect data on the protection provided by such projects and the success and deficiencies of such projects in providing such protection;
 (C)make such data available to the public through the website of the National Oceanic and Atmospheric Administration; and
 (D)by not later than December 31, 2022, publish a report on the effectiveness of the program under this section in increasing protection of coastal communities through living shorelines techniques, including—
 (i)descriptions of— (I)the projects that were awarded grants;
 (II)the construction carried out under such projects; and (III)what techniques and materials were used in such projects; and
 (ii)data on the performance of such projects in providing such protection. (2)Standards (A)In generalNot later than 90 days after the date of the enactment of this Act the Administrator shall, in consultation with relevant offices of the National Oceanic and Atmospheric Administration and nongovernmental organizations, issue standards for the collection under subsection (c) and this subsection of data regarding the success and deficiencies of projects conducted with grants under this section.
 (B)ReportingThe standards shall require reporting of such data to the Administration on a regular basis. (f)DefinitionsFor purposes of this section:
 (1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration. (2)Eligible entityThe term eligible entity means each of the following:
 (A)A State or a unit of general local government in a State. (B)Nongovernmental organizations that are described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (3)Living shoreline projectThe term living shoreline project— (A)means a project to mitigate the effects of erosion caused by shoreline flooding or innundation, currents, and wave energy, through project design that stabilizes a shoreline by using natural materials to create buffers to absorb the impact of coastal storms, flooding, and wave energy and to prevent or minimize (or both) shoreline erosion, that—
 (i)incorporates as many natural elements as possible, such as native wetlands, submerged aquatic plants, native grasses, shrubs, or trees;
 (ii)utilizes techniques that incorporate ecological and coastal engineering principles in shoreline stabilization; and
 (iii)to the extent possible, maintains or restores existing natural slopes and connections between uplands and adjacent wetlands or surface waters; and
 (B)may include, but not be limited to, the use of— (i)natural elements, such as sand, wetland plants, logs, oysters or other shellfish, submerged aquatic vegetation, native grasses, shrubs, trees, or coir fiber logs; and
 (ii)structural materials, such as stone, concrete, wood, vinyl, oyster domes, or other approved engineered structures.
 (4)StateThe term State means each of the several States, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and each Federally recognized Indian Tribe.
 (g)Authorization of appropriationsThere are authorized to be appropriated $20,000,000 to the Administrator for each of fiscal years 2018 through 2023 for purposes of carrying out this section.
			